Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated July 2, 2021 is acknowledged.
Claims 1, 4-6 and 8-10 are pending.
Claims 2, 3, 7 and 11-15 are cancelled.
Claims 1, 4-6 and 8-10 are currently amended.
Claims 1, 4-6 and 8-10 as filed on July 2, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 U.S.C. 102(a)(2) by Keereweer are withdrawn, and all previous claim rejections under 35 USC 103 over Campbell are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 was considered.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities: 
Claim 1:  “wherein the electrophile component” should recite “wherein the electrophile group containing component” consistent with the antecedent.
Claim 1:  item d) should be set forth on a separate line consistent with items a) through c) of the list.  See MPEP 608.01(m) (Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation).
Claims 4-6 should presumably reference “the compressed porous cross-linked gelatin sponge” of claim 1.
Claim 5 should presumably have the same format as claim 4 as they independently recite dimensions for the thickness of the gelatin.
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4-6 independently depend from either claim 3 or claim 2, however, claims 2 and 3 are cancelled.  Because claims 4-6 are incomplete, these claims are indefinite.  See MPEP 608.01(n) V. 
 	Claim 6 recites the layer.  There is insufficient antecedent basis for “the layer” because claim 1 from which claim 6 is presumed to depend does not recite a layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al. (US 2008/0187591, published August 7, 2008) in view of Bender et al. (WO 2016/056901, published April 14, 2016, IDS reference filed January 9, 2020) and Ahlers et al. (US 2011/0071227, published March 24, 2011, of record) and optionally in view of Hnojewyj (US 2010/0173843, published July 8, 2010, IDS reference filed January 9, 2020).
	Rhee teach a dry sealant comprising a first cross-linkable component comprising PEG comprising multiple nucleophilic groups, a second cross-linkable component comprising PEG comprising multiple electrophilic groups and a hydrogel forming component (title; abstract; paragraphs [0019], [0117]-[0119]; Figures 1-4, 10; claims), as required by instant claim 9.  The sealant may be provided as kit comprising a mixed powder and further comprising a collagen sponge (porous, open cell) or other suitable support (paragraphs [0028], [0144]-[0148], [0159]-[0165], [0170]-[0176], [0191]-[0197]; Examples 8-9), as required by instant claim 6.  The support may take any suitable shape; the support of Example 26 was Compressed Gelfoam (paragraphs [0280], [0357]).  The term collagen is intended to encompass collagen of any type including denatured collagens such as gelatin (paragraph [0287]).  Collagen includes crosslinked collagen (paragraph [0290]).

	The nucleophilic PEG can include at least one primary amino group (amine) and at least one thiol group (paragraphs [0022], [0039]-[0043], [0231]-[0237]), as required by instant claim 10. 
	The electrophilic PEG can include two or more electrophilic groups such as a succinimidyl group and/or a maleimidyl group (paragraphs [0022], [0044]-[0047], [0238]-[0241]), as required by instant claim 8.  
Rhee do not specifically teach a compressed porous cross-linked gelatin sponge as required by claim 1 and Rhee do not explicitly teach a buffer as required by claim 1.
	Rhee do not teach the crosslinked gelatin has a thickness of less than 5 mm as required by claim 4.
	Rhee do not teach the gelatin has a thickness of 2 mm or less as required by claim 5.
	Rhee do not specifically teach the crosslinked gelatin has an open cell porous structure throughout the layer as required by claim 6.
	These deficiencies are made up for in the teachings of Bender and Ahlers and optionally Hnojewyj.
	Bender teach an adhesive porous hemostatic product comprising a porous solid substrate coated with a liquid comprising an electrophile; the porous structure allows the substrate to absorb body fluids such as blood while the electrophile imparts adhesive properties (title; abstract; page 5, lines 16-31; page 19, lines 10-16; claims).  The porous solid substrate is in the form of a mesh or foam (sponge, open cell), having the shape of a sheet, having a thickness of as required by instant claims 4-6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  Meshes are made of gelatin or/and collagen (page 12, lines 21-24).  Foams or sponges are made of cross-linked gelatin (gelfoam) (page 12, lines 26-28)
	Ahlers teach shaped bodies comprising a hydrocolloid such as collagen or/and gelatin (title; abstract; paragraphs [0009], [0014]; claims).  Gelatin sponges having a cellular (porous) structure promote hemostasis, however, gelatin is poorly wetable (paragraphs [0026]-[0028]).  Mechanical compression of gelatin sponges yield an open-pored material which improves wettability; the gelatin sponges of Example 1 were compressed from a thickness of 10 mm to 4 mm (paragraphs [0032], [0034]-[0036], [0040]; Example 1), as required by instant claims 4 and 6.  Gelatin sponges are cross-linked (paragraph [0029]).
Hnojewyj teaches a tissue adhering composition comprising a first component comprising an electrophilic PEG, a second component comprising a nucleophilic component that crosslinks with the first component, and a buffer material (title; abstract; Figures; claims).  The buffer establishes the pH (paragraph [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of the kit of Rhee to comprise foams or sponges made of cross-linked gelatin (gelfoam) having the shape of a sheet and a thickness of 0.5 to 10 mm as taught by Bender because such foams are suitable substrates for adhesive hemostatic products.  There would be a reasonable expectation of success because the support of Rhee may take any suitable shape and may comprise compressed gelfoam.  It would have been 
Although Rhee suggest the hydrogel component of the dry sealant comprises a buffer, Rhee do not explicitly teach a buffer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry sealant of Rhee and the kit thereof comprising a compressed foam or sponge (porous, open cell) made of cross-linked gelatin as rendered obvious by the combined teachings of Rhee in view of Bender and Ahlers to comprise a buffer as taught by Hnojewyj because a buffer establishes the pH of the reaction of a tissue adhering composition / adhesive comprising an electrophile component and a nucleophile component.  

Response to Arguments
Applicant's arguments have been fully considered but are moot in light of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pruss et al. (US 5,643,596) teach a hemostatic patch comprising a sheet of biodegradable foam, such as an absorbable gelatin sponge, and compressing the dry sheet to produce a flexible 
	Rasmussen et al. (US 5,933,935) teach a composite article comprising covalently reactive particles incorporated in a continuous, porous matrix (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633